PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES FIRST QUARTER 2; ADJUSTED FFO OF $0.71 PER SHARE FOR THE FIRST QUARTER HUNT VALLEY, MARYLAND – April 28, 2015 – Omega Healthcare Investors, Inc. (NYSE:OHI) (the “Company” or “Omega”) today announced its results of operations for the three- month period ended March 31, 2015.The Company also reported for the three-month period ended March 31, 2015 Funds From Operations (“FFO”) available to common stockholders of $79.6 million or $0.59 per common share and Funds Available For Distribution (“FAD”) to common stockholders of $87.5 million or $0.65 per common share. The $79.6 million of FFO available to common stockholders for the first quarter of 2015 includes $9.4 million of interest refinancing costs, $4.9 million of acquisition related costs and $1.6 million of non-cash stock-based compensation expense.FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.71 per common share for the three-month period ended March 31, 2015.FFO and Adjusted FFO are non-GAAP financial measures.Adjusted FFO is calculated as FFO available to common stockholders excluding the impact of certain non-cash items and certain items of revenue or expense, including, but not limited to: acquisition related costs, interest refinancing costs and stock-based compensation expense.For more information regarding FFO and Adjusted FFO, see the “First Quarter 2015 Results – Funds From Operations” section below. GAAP NET INCOME For the three-month period ended March 31, 2015, the Company reported net income available to common stockholders of $43.1 million, or $0.32 per diluted common share, on operating revenues of $133.4 million.This compares to net income available to common stockholders of $55.8 million, or $0.45 per diluted common share, on operating revenues of $121.0 million, for the same period in 2014. The decrease in net income available to common stockholders for the three-month period ended March 31, 2015 compared to the prior year was primarily due to: (i) $6.0 million in impairments on real estate assets, (ii) $5.3 million in increased interest expense, and (iii) $4.8 million in increased acquisition related costs.In addition, the Company incurred $9.4 million in interest refinancing expenses in the first quarter of 2015 compared to $2.0 million for the same period in 2014.This impact was partially offset by increased revenue associated with the new investments completed in 2014 and Q1 2015, a $0.8 million reduction in depreciation and amortization expense and a $0.7 million reduction in stock-based compensation expense. 2 In Q2 2015, the Company… · completed the acquisition by merger of Aviv REIT, Inc. (“Aviv”). · increased its quarterly common stock dividend rate to $0.54 per share. In Q1 2015, the Company… · issued $700 million aggregate principal amount of its 4.5% Senior Notes due 2027. · completed an underwritten public offering of 10.925 million shares of its common stock. · redeemed $200 million aggregate principal amount of its 7.5% Senior Notes due 2020. · paid off $147 million of secured long-term debt. · completed $6 million in new investments. · invested $9 million in capital renovation projects. · increased its quarterly common stock dividend to $0.53 per share. FIRST QUARTER 2015 RESULTS Operating Revenues and Expenses – Operating revenues for the three-month period ended March 31, 2015 totaled $133.4 million.Operating expenses for the three-month period ended March 31, 2015 totaled $47.5 million and were comprised of $30.6 million of depreciation and amortization expense, $6.0 million of provision for impairments on real estate assets, $4.9 million of costs associated with acquisitions, $4.4 million of general and administrative expense and $1.6 million of stock-based compensation expense. Other Income and Expense – Other income and expense for the three-month period ended March 31, 2015 was a net expense of $42.9 million, which was primarily comprised of $32.4 million of interest expense, $1.4 million of amortized deferred financing costs and $9.4 million of interest refinancing costs (see the “Financing Activities” section below for additional interest refinancing costs detail). Funds From Operations – For the three-month period ended March 31, 2015, reportable FFO available to common stockholders was $79.6 million, or $0.59 per common share on 135 million weighted-average common shares outstanding, compared to $84.4 million, or $0.68 per common share on 125 million weighted-average common shares outstanding, for the same period in 2014. The $79.6 million of FFO for the three-month period ended March 31, 2015 includes the impact of $9.4 million of interest refinancing costs, $4.9 million of acquisition related costs and $1.6 million of non-cash stock-based compensation expense. The $84.4 million of FFO for the three-month period ended March 31, 2014 includes the impact of $2.3 million of non-cash stock-based compensation expense, $2.0 million of interest refinancing costs, $0.1 million of expense associated with acquisitions and a $16 thousand recovery related to a provision for uncollectible notes. Adjusted FFO was $95.5 million, or $0.71 per common share, for the three months ended March 31, 2015, compared to $88.8 million, or $0.71 per common share, for the same period in 2014.The Company had 10 million additional weighted-average shares outstanding for the three months ended March 31, 2015 compared to the same period in 2014.For further information see the “Funds From Operations” section below. ACQUISITION OF AVIV AND IMPLEMENTATION OF UPREIT STRUCTURE On April 1, 2015, the Company completed its acquisition by merger of Aviv. In the Aviv transaction, the Company acquired 348 properties in 30 states, operated by 37 third-party operators.The Company issued approximately 43.9 million shares of common stock in the transaction. Prior to April 1, 2015, the Company restructured the manner in which it holds its assets by converting to an umbrella partnership real estate investment trust (“UPREIT”) structure.As a result of this organizational restructuring, substantially all of the Company’s assets are held by an operating partnership (the “Operating Partnership”) that is a subsidiary of the Company. The Company’s results for the three-month period ended March 31, 2015 do not reflect the operations of Aviv, and accordingly are not indicative of the Company’s results for future periods. FINANCING ACTIVITIES Amendment to the 2014 Credit Facilities – On April 1, 2015, the Company amended its 2014 Credit Facilities (defined below).Among other modifications to the 2014 Credit Facilities, the amendments increased the amount of the 2014 Credit Facilities to a total of $1.65 billion, consisting of a $1.25 billion senior unsecured revolving credit facility, a $200 million senior unsecured term loan facility, and a $200 million senior unsecured acquisition term loan facility (collectively, the “2014 Credit Facilities”). The amended facility includes an accordion feature permitting the Company to increase the amount of the 2014 Credit Facilities to $1.9 billion and to allocate the $250 million increase to the existing revolver or term loan facilities or additional tranches thereunder as it may elect, subject to various conditions set forth in its existing credit facility. The $1.25 billion revolving credit facility matures on June 27, 2018, subject to a one-time option for the Company to extend such maturity date for one year.The $200 million senior unsecured term loan facility matures on June 27, 2019 and the $200 million senior unsecured acquisition term loan facility matures on June 27, 2017.The Company has the option to extend theacquisition term loanfacility maturity date twice, the first extension until June 27, 2018 and the second extension until June 27, 2019. As of April 28, 2015, the Company had $265 million of outstanding borrowings under its $1.25 billion revolver and $500 million of outstanding term loan borrowings under its various term loan facilities on a consolidated basis, including the Operating Partnership Term Loan Facility described below. $100 Million Operating Partnership Term Loan Facility – On April 1, 2015, the Operating Partnership entered into a $100 million senior unsecured term loan facility (the “Operating Partnership Term Loan Facility”), with the entire amount advanced on April 1, 2015. The Operating Partnership Term Loan Facility matures on June 27, 2017, subject to the right of the Operating Partnership to extend such maturity date twice, the first extension until June 27, 2018 and the second extension until June 27, 2019. $147 Million HUD Mortgage Payoffs – On March 31, 2015, the Company paid approximately $154 million to retire 21 mortgage loans guaranteed by the Department of Housing and Urban Development (“HUD”).The loans were assumed as part of acquisitions in prior years, and had a blended interest rate of 5.33% per annum with maturities between January 2040 and February 2045.The payoff resulted in a $2.3 million gain on the extinguishment of the debt due to the write-off of the $9.7 million of fair market value adjustment recorded at the time of acquisition offset by a prepayment fee of approximately $7.4 million. $200 Million 7.5% Senior Notes Redemption Notification –On March 13, 2015, the Company fully redeemed its $200 million aggregate principal amount 7.5% Senior Notes due 2020 (“2020 Notes”).In connection with the redemption, during the first quarter of 2015, the Company recorded approximately $11.7 million in redemption related costs and write-offs, including $7.5 million for early redemption or call premiums and $4.2 million of write-offs associated with unamortized deferred financing costs. The redemption of the 2020 Notes was funded from the net proceeds of the 10.925 million share common stock offering. $700 Million Senior Notes – OnMarch 8, 2015, the Company sold $700 million aggregate principal amount of its 4.5% Senior Notes due 2027. These notes were sold at an offering price of 98.546% of the principal amount of the notes, before the initial purchasers’ discount.The Company’s total net proceeds from the offering, after deducting initial purchasers’ discounts and other offering expenses were approximately $683 million.The Company used the net proceeds of the offering for general corporate purposes, which included the repayment of Aviv’s indebtedness in connection with the Company’s acquisition of Aviv by merger on April 1, 2015. 10.925 Million Common Stock Offering – On February 9, 2015, the Company completed an underwritten public offering of 10.925 million shares of its common stock at a public offering price of $42.00 per share before underwriting discounts and commissions and other offering expenses.The Company’s total net proceeds from the offering were approximately $439 million, after deducting underwriting discounts and commissions and other offering expenses. Equity Shelf Program and Dividend Reinvestment and Common Stock Purchase Plan – During the three-month period ended March 31, 2015, the Company sold the following shares of its common stock under its Equity Shelf Program and its Dividend Reinvestment and Common Stock Purchase Plan: (in thousands, except price per share) Equity Shelf (At-the-Market) Program Dividend Reinvestment and Common Stock Purchase Program Q1 2015 Q1 2015 Number of shares - Average price per share $
